Citation Nr: 0709511	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-24 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for degenerative joint disease of the lumbar spine 
from December 27, 2001, to June 1, 2006.

2.  Entitlement to an initial evaluation in excess of 
10 percent for panic disorder without agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from September 1956 to 
November 1957.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Providence, Rhode Island, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO awarded service connection 
for degenerative joint disease of the lumbar spine and panic 
disorder without agoraphobia and assigned 20 percent and 
10 percent evaluations, respectively, effective December 27, 
2001.  The veteran has appealed the evaluations assigned to 
both disabilities.

In a December 2005 rating decision, the RO informed the 
veteran of its proposal to sever service connection for 
degenerative joint disease of the lumbar spine.  It stated 
that such proposal was based upon its determination that it 
had committed clear and unmistakable error in awarding 
service connection for such disability.  The veteran was 
given 60 days to submit any evidence in connection with this 
claim.  The record reflects the veteran did not submit any 
evidence or argument.  In a March 2006 rating decision, the 
RO severed service connection for degenerative joint disease 
of the lumbar spine, effective June 1, 2006.  The record does 
not reflect that the veteran appealed this decision.  Thus, 
as to the claim for a higher evaluation for the low back 
disorder, the issue before the Board is whether the veteran 
warranted an initial evaluation in excess of 20 percent for 
the period from December 27, 2001, to June 1, 2006.  


FINDINGS OF FACT

1.  During the period between December 27, 2001, and June 1, 
2006, degenerative joint disease of the lumbar spine was 
manifested by limitation of flexion to 55 degrees, combined 
limitation of motion to 195 degrees, and tenderness on the 
midline of the lumbar spine.

2.  Panic disorder without agoraphobia is manifested by no 
more than mild symptoms, such as controlled panic attacks, 
and with normal speech, stable relationships with family, 
good hygiene, and cooperativeness.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
20 percent for degenerative joint disease of the lumbar spine 
from December 27, 2001, to June 1, 2006, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002), 
5237 (2006).

2.  The criteria for an initial evaluation in excess of 
10 percent for panic disorder without agoraphobia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9412 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)) imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a December 2001 letter, which was issued before initial 
consideration of the claims on appeal.  Initially, it must be 
noted that the current claims for increase are "downstream 
issues" from the claims for service connection for low back 
and psychiatric disorders.  In this type of circumstance, if 
the claimant has received a VCAA letter for the underlying 
claim and raises a new issue (i.e., increased rating) 
following the issuance of the rating decision that awarded 
the underlying claim, VA is not required to issue a new VCAA 
letter.  VAOPGCPREC 8-2003 (Dec. 2003).  Rather, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case if the disagreement is not resolved.  
Id.  This was completed, when VA issued a statement of the 
case in April 2005 wherein it provided the veteran with the 
evidence necessary to establish higher evaluation for both 
disabilities.  

As to the December 2001 letter, VA informed the veteran that 
it would assist him in obtaining the evidence necessary to 
substantiate his claim such as medical records, employment 
records, and records from other federal agencies.  It noted 
that the veteran would need to provide VA with enough 
information about the records so that it could obtain them.  
The veteran was also informed of the types of evidence needed 
in a claim for service connection, to include evidence of a 
current disability and a nexus between the current disability 
and service.  VA asked the veteran to tell it about any 
additional information or evidence that wanted VA to try to 
get for him.  

The Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The veteran was not provided with a 
letter that informed him of elements (1), (4), and (5) at the 
time VA informed him of elements (2) and (3), but the Board 
does not find that the veteran has been prejudiced by such.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  For example, 
the veteran's status is not at issue.  Additionally, he is 
clearly aware that once service connection is awarded for a 
disability, an evaluation is assigned for that disability, as 
he has appealed the evaluation assigned.  The veteran has 
been awarded an effective date of December 27, 2001, which is 
the date of his "original claim" for compensation, and he 
cannot receive an earlier effective date.  See 38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2006).  Further, he received a 
letter informing him of these elements in March 2006.  

In connection with the duty to assist, VA has obtained VA 
treatment records, private medical records, and the records 
relied upon by the Social Security Administration in awarding 
the veteran disability benefits.  VA has also provided the 
veteran with examinations in connection with the claims.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 
(2006); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

II.  Increased Ratings

The veteran asserts that he warrants higher evaluations than 
those assigned by the RO for both the service-connected 
degenerative joint disease of the lumbar spine and panic 
disorder without agoraphobia.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
degenerative joint disease of the lumbar spine and panic 
disorder without agoraphobia.  In Fenderson v. West, 12 Vet. 
App 119 (1999), the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned at 
the time service connection for a disability is granted and a 
claim for an increased rating of a service-connected 
disorder.  In the case of the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability (the circumstances of the 
present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found, which is 
called "staged" ratings.  As will be explained below, 
however, following review of the medical evidence of record, 
the Board has decided against staged ratings, as the evidence 
does not show that the veteran's degenerative joint disease 
of the lumbar spine and panic disorder without agoraphobia 
has varied in severity during the appeal period.

A.  Degenerative joint disease of the lumbar spine

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2003, which is during the appeal 
period.  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process is 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Therefore, the Board must evaluate 
the veteran's claim under both the former criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  The 
Board will lay out the former criteria and the amended 
criteria for the benefit of comparing the criteria.  

The veteran is not service connected for degenerative disc 
disease of the lumbar spine, and thus the Diagnostic Codes 
that address intervertebral disc syndrome are not applicable 
to the veteran's claim.

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 10 percent 
evaluation when it was manifested by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 
20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.  A 40 percent 
evaluation was warranted when there was severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  Id.

As of September 2003, the criteria are as follows, in part:

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

The Court has emphasized that evaluations of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine for the period 
between December 27, 2001, and June 1, 2006.  

Initially, it must be noted that the veteran sustained an 
intervening injury to his low back in March 2002, which 
resulted in his not being able to work, and he was awarded 
Social Security Administration disability benefits.  
Residuals of such injury would not be attributable to the 
service-connected disability, as the injury occurred after 
service, unless a medical professional was unable to 
distinguish between the symptoms associated with the service-
connected disability and those associated with the non-
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (the Board is precluded from 
differentiating between symptomatology attributed to a 
service-connected disability and a non-service-connected 
disability in the absence of medical evidence which does so).  
In that circumstance, the Board would be required to take 
into consideration the non-service-connected symptoms in 
determining whether an increase was warranted.

In a March 2002 private medical record, the physician 
examined the veteran and reported clinical findings 
associated with the veteran's low back.  He also noted the 
March 2002 injury and stated, "The incident in question is 
responsible for the patient's present difficulties."  This 
physician also submitted subsequent treatment records right 
after the March 2002 injury, which address low back pain.  
The Board finds that such a statement by the physician allows 
distinguishes these symptoms from any symptoms related to the 
veteran's period of service.  Therefore, the Board will not 
attribute the clinical findings regarding the veteran's low 
back in these medical records to service or rate them as 
service-connected disability.
 
There is limited medical evidence with respect to this claim 
for increase, although the evidence that is of record 
establishes that the veteran has no more than moderate 
functional impairment of the lumbar spine, which would 
warrant no more than a 20 percent evaluation.  In an August 
2002 VA examination report (the examiner did not distinguish 
between symptoms associated with the service-connected 
disability and the non-service-connected disability), the 
examiner stated that the veteran was able to flex forward to 
55 degrees with pain, extend to 25 degrees with pain, rotate 
to the right and left to 30 degrees with pain, and lateral 
bend to 25 degrees on the right and to 30 degrees on the left 
with pain.  Such clinical findings would warrant no more than 
a 20 percent evaluation considering either the former or the 
amended criteria.

While not stated under the former criteria, the normal range 
of motion of the lumbar spine is 90 degrees of flexion and 
30 degrees of extension, lateral flexion, and rotation.  
Considering the veteran's service-connected disability under 
the former criteria for limitation of motion (Diagnostic Code 
5292), the evidence shows that his limitation of motion has 
been no more than moderate in degree.  Considering the 
veteran's service-connected lumbar spine disability under 
Diagnostic Code 5295, there has been no evidence that the 
veteran has muscle spasm, nor does the evidence show that he 
has listing of the whole spine to the opposite side or a 
positive Goldthwait's sign to warrant a 40 percent 
evaluation.  Additionally, his limitation of motion has not 
been shown to be severe or marked.  Therefore, no more than a 
20 percent evaluation would be warranted under Diagnostic 
Code 5295.

In considering the veteran's range of motion under the 
amended criteria, the limitation of motion demonstrated would 
warrant no more than a 20 percent evaluation whether 
considering limitation of flexion (55 degrees) or the 
combined range of motion (195 degrees).  In fact, the 
combined range of motion would warrant a 10 percent 
evaluation.  

During the period in question, there are multiple CT scans 
and MRIs of the lumbar spine showing the veteran has severe 
degenerative joint disease and marked spinal stenosis; 
however, without clinical findings to show what kind of 
symptoms result from these diagnoses, the Board cannot 
evaluate what kind of effect they have on his disability.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  When examined 
in August 2002, the examiner noted the veteran had painful 
motion.  He also stated the veteran had tenderness in the 
midline of the lumbar spine.  Deep tendon reflexes were 
normal and symmetrical at both the knees and the ankles.  Toe 
extensors and flexors were normal as well.  The Board finds 
that the functional impairment described in the August 2002 
examination report is indicative of no more than moderate 
functional impairment due to pain or any other factor and 
thus no more than a 20 percent evaluation is warranted.

The evidence does not show that the veteran's service-
connected degenerative joint disease of the lumbar spine 
presents such an exceptional or unusual disability picture so 
as to warrant the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1).  Although the veteran is no 
longer working, such inability to work has been attributed to 
a post-service injury in March 2002.  The Board is unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture. Accordingly, an extraschedular 
evaluation is not warranted.

The veteran is competent to report his symptoms; however, to 
the extent he has alleged he warranted an evaluation in 
excess of 20 percent for degenerative joint disease of the 
lumbar spine, the medical findings do not support his 
assertions for the reasons stated above  The preponderance of 
the evidence is against a finding that the service-connected 
degenerative joint disease of the lumbar spine warrants any 
more than a 20 percent evaluation, and the benefit-of-the-
doubt rule is not for application.  Gilbert, 1 Vet. App. at 
55.

B.  Panic disorder without agoraphobia

The service-connected panic disorder without agoraphobia is 
evaluated under Diagnostic Code 9412.  The regulations 
establish a general rating formula for mental disorders.  38 
C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9412, the criteria 
and evaluations are as follows, in part:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 
10 percent disabling

After having carefully reviewed the evidence, the Board finds 
that the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for panic disorder without 
agoraphobia.  Essentially, the veteran's psychiatric disorder 
is no more than mildly disabling.  He has been consistently 
described as being pleasant, cooperative, and having good eye 
contact.  His speech is consistently described as coherent, 
relevant, and goal directed.  The veteran is happily married 
to a supportive wife, he has good relationships with his two 
daughters, and he has friends.  He has been regularly 
described as alert and oriented.  The veteran has no problems 
with daily hygiene.  He has denied hallucinations, delusions, 
homicidal ideations, and suicidal ideations.  He has reported 
having panic attacks, but they have been noted to be under 
control on the current medication.

The veteran submitted a June 2003 statement from a private 
psychologist, who described the veteran's symptoms by quoting 
the criteria for the 30 percent evaluation for a mental 
disorder.  The veteran alleged in a June 2003 application for 
a total rating for compensation based upon individual 
unemployability that part of the reason he had to stop 
working was because of his panic disorder.  At an April 2006 
VA psychiatric evaluation, he also alleged that when he was 
working, he had to take time off from work due to anxiety 
(sometimes up to a week) and that he had been rushed to the 
emergency room because of panic attacks on several occasions.  

The Board has accorded the June 2003 letter from the private 
psychologist and the veteran's allegations of more than mild 
psychiatric impairment lessened probative value for several 
reasons.  Regarding the June 2003 letter, the examiner does 
nothing more than quote the criteria for the 30 percent 
evaluation without providing any additional thoughts on the 
veteran's symptoms.  Additionally, the preponderance of the 
evidence is against a finding that the veteran meets the 
criteria for the 30 percent evaluation.  For example, the 
veteran had not alleged that his panic disorder affected his 
ability to work until he filed his claim for individual 
unemployability in June 2003.  The veteran filed his 
application for Social Security Administration disability 
benefits in June 2002.  When asked in that application what 
disabilities he felt affected his ability to work, he listed 
disabilities associated with his low back, left knee, right 
hip, and arthritis and stated that such disabilities affected 
his ability to work on March 12, 2002, which was the day of 
his post-service back injury.  When the veteran was examined 
by VA in July 2002, he stated he was no longer working due to 
the March 2002 injury.  The examiner noted, "The veteran is 
aware that his unemployment is not related to his panic 
attacks."  

At the time of the April 2006 examination, the veteran 
changed his assertion to his state that anxiety was affecting 
his work (when he was working) and that panic attacks caused 
him to go to the emergency room on several occasions.  The 
Board notes that the veteran had never made that allegation 
before and that he had reported how his panic attacks were 
under control and he was doing well.  Had the panic disorder 
caused the veteran that much of an impairment in his ability 
to work, the Board finds that it would be likely he would 
have included that as one of his disabilities when applying 
for Social Security Administration disability benefits in 
June 2002.  While the examiner who conducted the April 2006 
examination seemed to agree that the veteran's disability was 
worse back in June 2003, she is basing her opinion on history 
reported by the veteran, which the Board finds is unsupported 
by the record, as explained above.  Regardless, temporary 
increased symptomatology is contemplated by the 10 percent 
evaluation.  See 38 C.F.R. § 4.1 (2006) ("[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability").  

Further supporting the Board's determination that the 
veteran's panic disorder without agoraphobia is no more than 
mildly disabling are the Global Assessment of Functioning 
(GAF) scores that have been assigned throughout the appeal 
period, which range from 55 to 75.  Although the GAF score 
does not fit neatly into the rating criteria, it is evidence, 
which the Court has noted the importance of in evaluating 
mental disorders.  See Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score is defined as a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47.  A GAF score of 
between 51 and 60 is defined as "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  A GAF score of between 61-70 is defined as 
"Some mild symptoms (e.g. depressed mood and mild insomnia) 
OR some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household) but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  A GAF score 
of between 71-80 is defined as "If symptoms are present, 
they are transient and expectable reaction to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Id.  It must be noted that 
only one examiner stated the veteran's GAF score was 55-all 
the other examiners entered GAF scores of 62, 68, and 75.  
Thus, the preponderance of the GAF scores is against a 
finding that the veteran's panic disorder is any more that 
mildly disabling.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411.

There is no doubt that the veteran has symptoms associated 
with his panic disorder without agoraphobia, such as 
occasional anxiety and panic attacks; however, the clinical 
findings in the medical records do not establish a 
psychiatric disorder that warrants the next higher 
evaluation.  On examination in April 2006, the veteran 
reported that he has gained control of his panic attacks and 
that he retired from work.  His marriage and his 
relationships with his daughters are good.  He has friends.  
He has a narcotic addiction that is in complete remission.  
He has normal speech, good hygiene, is cooperative during 
examinations, and has good eye contact.  In January and March 
2006 VA treatment records, the examiner stated the veteran's 
memory and judgment were intact.  In the April 2006 
psychiatric evaluation report, the examiner noted the veteran 
had actually improved since the last examination.  She found 
the veteran's social functioning to be "quite good."  All 
of this is evidence against a finding that the veteran 
warrants an increased (30 percent) evaluation.

The evidence does not show that the veteran's service-
connected panic disorder without agoraphobia presents such an 
exceptional or unusual disability picture so as to warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Although the veteran is no longer working, such 
inability to work has been attributed to a post service 
injury in March 2002.  As explained above, the Board has 
accorded lessened probative value to the veteran's allegation 
that the panic disorder had an impact on his employment.  The 
Board is unable to identify any other factor consistent with 
an exceptional or unusual disability picture. Accordingly, an 
extraschedular evaluation is not warranted.

The Board is aware that the symptoms described under the 
10 percent evaluation address the level of severity of 
symptoms associated with that disability rating.  See 
Mauerhan, supra.  The Board finds that the symptoms 
associated with the veteran's panic disorder without 
agoraphobia more nearly approximate the criteria for the 
current 10 percent rating and do not approach or approximate 
the level of severity of those listed under the 30 percent 
evaluation, for the reasons stated above.  The benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.  


ORDER

An initial evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine between 
December 27, 2001, and June 1, 2006, is denied.

An initial evaluation in excess of 10 percent for panic 
disorder without agoraphobia is denied.



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


